PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Van Niekerk et al.
Application No. 15/424,667
Filed: 3 Feb 2017
For: DURABLE MODULAR UNMANNED AERIAL VEHICLE
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed December 21, 2020, to revive the above-identified application.  

The petition is GRANTED. 

The application became abandoned for failure to timely file corrected drawings on or before October 07, 2020, as required by the Notice of Allowance, mailed on July 07, 2020, which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned October 08, 2020.  A Notice of abandonment was mailed on October 22, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment and corrected replacement drawing of (Figure 4), (2) the petition fee of $1,050.00, and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to the Tamie Jarrett at (571) 270-1309.  

This matter is being referred to the Office of Data Management for processing into a patent.
 
 
/Irvin Dingle/
Irvin Dingle  
Lead Paralegal Specialist, OPET